In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00190-CR



        TONYA ANN RODRIGUEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 29,230




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER
        Court reporter Julie Vrooman recorded the trial court proceedings in cause number 06-

14-00190-CR, styled Tonya Ann Rodriguez v. The State of Texas, trial court cause number

29,230 in the 354th Judicial District Court of Hunt County, Texas. The reporter’s record was

originally due in this matter November 13, 2014. This deadline was extended twice by this

Court on Vrooman’s request, resulting in the most recent due date of January 22, 2015.

Vrooman has now filed a third request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        Therefore, we overrule Vrooman’s third request for an extension of the filing deadline

and hereby order her to file the reporter’s record in cause number 06-14-00190-CR, styled Tonya

Ann Rodriguez v. The State of Texas, trial court cause number 29,230 in the 354th Judicial

District Court of Hunt County, Texas, to be received by this Court no later than Friday,

February 13, 2015.

        If the reporter’s record is not received by February 13, we warn Vrooman that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.


                                                 2
      IT IS SO ORDERED.



                          BY THE COURT

Date: January 27, 2015




                            3